Exhibit 10.1
 


FORM OF VOTING AGREEMENT




This Voting Agreement (“Agreement”) dated as of April ___, 2018, is by and
between Khandwala Capital Management, Inc., a Connecticut corporation
(“Purchaser”), Wright Investors’ Service Holdings, Inc., a Delaware corporation
(“Seller”), and each of Harvey P. Eisen, Peter M. Donovan, Marshall S. Geller,
Richard C. Pfenniger, Jr. and Lawrence G. Schafran, the directors of Seller
(collectively, the “Holders”, each a “Holder”).  WITNESSETH:
 
WHEREAS, concurrently herewith, Seller, Purchaser and Amit S. Khandwala are
entering into a Stock Purchase Agreement (the “Purchase Agreement”; capitalized
terms used but not defined herein shall have the meanings set forth in the
Purchase Agreement), pursuant to which Seller, as the sole shareholder of The
Winthrop Corporation (the “Company”), is selling all of the issued and
outstanding shares of the Company’s Common Stock to Purchaser upon the terms set
forth therein; and
 
WHEREAS, as of the date hereof, each Holder beneficially owns or controls
certain shares and, collectively they own or control approximately 37.89% of the
issued and outstanding common capital stock of Seller (such shares together with
any other shares of Seller’s common capital stock acquired after the date hereof
and prior to the termination hereof, whether upon exercise of options,
dividends, conversion of convertible securities or otherwise, and as adjusted by
any stock split or similar event, being collectively referred to herein as the
“Seller’s Shares”).
 
NOW, THEREFORE, as a condition to its willingness to enter into the Purchase
Agreement, Purchaser has required that each Holder agree, and each Holder has
agreed, to vote his or Seller’s Shares in the manner and on the terms and
conditions provided for herein.
 
AGREEMENT
 
In consideration of the mutual covenants and agreements contained herein, the
parties severally agree as follows:
 
1.          Voting and Other Obligations.  Each Holder hereby agrees that, at
all times prior to the Expiration Date (as defined herein), at any meeting of
the shareholders of Seller however called at which any of the following is put
to a vote of shareholders, such Holder shall (a) vote the Seller’s Shares he
owns or controls in favor of the transaction contemplated by the Purchase
Agreement (including, but not limited to, all approvals which may be required by
the business governance rules, including, but not limited to, those issued or
promulgated by FINRA, applicable to companies with shares that trade on the Over
the Counter Bulletin Board as contemplated by the Proxy Statement/Prospectus);
(b) vote the Seller’s Shares he owns or controls against any action or agreement
that would result in a breach in any material respect of any covenant,
representation or warranty or any other obligation or agreement of Seller under
the Purchase Agreement; and (c) vote the Seller’s Shares he owns or controls
against any action or agreement (other than the Purchase Agreement or the
transactions contemplated thereby) that would reasonably be expected to impede,
interfere with, delay, postpone or discourage the transaction.
 
 

--------------------------------------------------------------------------------

 
2.          Expiration.  This Agreement shall terminate on the Expiration Date. 
As used herein, the term “Expiration Date” means the first to occur of (a) the
Closing under the Purchase Agreement, (b) termination of the Purchase Agreement
in accordance with its terms, (c) a material amendment of the Purchase Agreement
(unless the parties hereto also amend this Agreement to confirm it will survive
the change), and (d) written notice of termination of this Agreement by
Purchaser to Holders.
 
3.          Representations and Warranties of Holders.  Each Holder hereby
represents and warrants to Purchaser as follows:
 
 (a)          Power; Binding Agreement.  Holder has the legal capacity, power
and authority to enter into and perform all of his obligations under this
Agreement.  The execution, delivery and performance of this Agreement by Holder
will not violate any other agreement to which Holder is a party including,
without limitation, any voting agreement, stockholders agreement or voting
trust.  This Agreement has been duly and validly executed and delivered by
Holder and constitutes a valid and binding agreement of Holder, enforceable
against Holder in accordance with its terms.
 
 (b)          Governmental Authorization.  The execution, delivery and
performance by Holder of this Agreement and the voting requirements contemplated
hereby require no action by or in respect of, or filing with, any governmental
body, agency, official or authority other than (i) compliance with any
applicable requirements of the Exchange Act, (ii) any applicable state and
foreign takeover, antitrust and competition law filings and approvals, and (iii)
such other actions and filings the failure to make or obtain which would not
reasonably be expected to prevent consummation of the transaction.
 
 (c)          Non-Contravention.  The execution, delivery and performance by
Holder of this Agreement and the consummation by Holder of the voting
requirements contemplated hereby do not and will not (i) assuming compliance
with the matters referred to in subsection 3(b), contravene or conflict with any
provision of law, regulation, judgment, injunction, order or decree binding upon
Holder, or (ii) constitute a default under or give rise to any right of
termination, cancellation or acceleration of any right or obligation of Holder
or to a loss of any benefit to which Holder is entitled under any provision of
any agreement, contract or other instrument binding upon Holder, with such
exceptions with respect to the matters referred to in clauses (i) and (ii) as
would not reasonably be expected to prevent consummation of the transaction.
 
4.          Certain Covenants of Holders.  Except in accordance with the terms
of this Agreement, each Holder hereby covenants and agrees while this Agreement
is in effect, and except as contemplated hereby, not to grant any proxies,
deposit any Seller’s Shares into a voting trust or enter into a voting agreement
with respect to any Seller’s Shares that would have the effect of preventing or
disabling Holder from performing his obligations under this Agreement.
 
2

--------------------------------------------------------------------------------

 
5.          Capacity as Stockholder.  Each Holder signs this Agreement solely in
his capacity as a stockholder of Seller, and not in Holder’s capacity as a
director or officer of the Seller or any of its Subsidiaries.  Nothing herein
shall in any way restrict a director or officer of the Seller in the exercise of
his fiduciary duties solely as a director or officer of the Seller or prevent or
be construed to create any obligation on the part of any director or officer of
the Seller from taking any action solely in his capacity as such director or
officer of the Seller or otherwise limit such Holder from taking any action
permitted to be taken by the Seller under the Stock Purchase Agreement.  For
purposes of this Agreement, neither the Seller nor any of its Subsidiaries shall
be deemed to be affiliates of any Holder.
 
6.          Miscellaneous.
 
 (a)          Entire Agreement; Assignment.  This Agreement (i) constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof and (b) shall not
be assigned by operation of law or otherwise.
 
 (b)          Amendments.  This Agreement may not be modified, amended, altered
or supplemented, except upon the execution and delivery of a written agreement
executed by the parties hereto.
 
 (c)          Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware.
 
 (d)          Specific Performance.  Each of the parties hereto recognizes and
acknowledges that a breach by the Holders of any covenants or agreements
contained in this Agreement will cause Purchaser to sustain damages for which it
would not have an adequate remedy at law for money damages, and therefore each
Holder agrees that in the event of any such breach Purchaser shall be entitled
to the remedy of specific performance of such covenants and agreements and
injunctive and other equitable relief in addition interpreted in such manner as
to be effective and valid under applicable law, but if any provision or portion
of any provision of this Agreement is held to be invalid, illegal or
unenforceable in nay respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or portion of any provision in such jurisdiction, and this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision or portion of any provision had
never been contained herein.
 
 (e)          Counterparts.  This Agreement may be executed in one or more
counterparts, including a facsimile thereof, each of which shall be deemed to be
an original, including the signature thereon, but all of which together shall
constitute one and the same agreement.  A facsimile or electronically
transmitted signature shall have the same force and effect as an original and
shall bind any party signing in such manner.
 
[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]
 
3

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.
 
SELLER:  Wright Investors’ Service Holdings, Inc.


By:
   
Name: 
   
Title:
   

 
PURCHASER:  Khandwala Capital Management, Inc.


By:
   
Name: 
   
Title:
Chief Executive Officer
 



HOLDERS:
 

     
Harvey P. Eisen
 
Peter M. Donovan
           
Marshall S. Geller
 
Richard C. Pfenniger
           
Lawrence G. Schafran
   

 

4

--------------------------------------------------------------------------------